Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/528608
    
        
            
                                
            
        
    

Parent Data17528608, filed 11/17/2021 is a continuation of 16428734, filed 05/31/2019 ,now U.S. Patent #1120492116428734 Claims Priority from Provisional Application 62679285, filed 06/01/2018

1.	Claims previously filed: 1-20
Claims canceled: 1-20
Claims newly added: 21-40
Claims pending for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,204,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both invention directs to the same subject matter responding to a query to retrieve data from a database by at least identifying a plurality of query execution plans; determining, for each of the plurality of query execution plans, an overall robustness value corresponding to sum of an individual robustness value associated with each operator included in the query execution plan; selecting, based at least on the overall robustness value of each of the plurality of query execution plans, of the plurality of query execution plan for executing the query; and executing the query in accordance with the elected one of the plurality of query execution plan, the query being executed by at least performing a sequence of operators included in the selected one of the plurality of query execution plan.  The 921 also further include each operator having an individual robustness value that corresponds to a first change in a total cost of query execution plan including the operator relative to a second change in an output cardinality of the operator.  One ordinary skill in the art would be able to modify by removing the additional limitation to arrive the same invention as claimed in the instant application.


Allowable Subject Matter
4.	Claims 1-20 will be allowed when applicant has overcome the Obviousness Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 21, 33 and 40, cited reference(s) Hattori, Cherkasova, and/or Zhang alone or in combination fail to teach or suggest “responding to a query to retrieve data from a database by at least identifying a plurality of query execution plans; determining, for each of the plurality of query execution plans, an overall robustness value corresponding to a sum of an individual robustness value associated with each operator included in the query execution plan, each operator having an individual robustness value that corresponds to a first change in a total cost of a query execution plan including the operator relative to a second change in an output cardinality of the operator; selecting, based at least on the overall robustness value of each of the plurality of query execution plans, one of the plurality of query execution plan for executing the query; and executing the query in accordance with the selected one of the plurality of query execution plan, the query being executed by at least performing a sequence of operators included in the selected one of the plurality of query execution plan.
	Dependent claims 22-32 and 34-29 are allowed under the same reason as to claims 21 and 33.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154